Case 4:19-cv-OO777 Document 1' Fi|eo| on 03/01/19 in TXSD Page~l 0;512
` Cou

‘i‘it`t\i:rci'\%tiast':'\sct ot Texas

80 F\LED

Pro Se 14 (Rev. 12/16) Complaint l`or Violntion ot`Civil Rights (Prisoner] y g §§ 0 L 2“`9 `

 

 

 

 

' Court
_ \e Cie\'k Oi
UNITED STATES DISTRICT COUR']E)a\/\d J. Brad v»
for the
District of
Division
) ' Case No.
B(\O\r\ 3 0 m \A) \t\ g 6 /\ ) no bea/team by the clerks 0/];¢€)
Plainti@r(s) §
(Wi'ite the full name of eac/1 plaintij` who is filing this complaint

lf the names of all the plaintiffs cannot fit in the space above, )

please write “see attached " in the space and attach an additional _ _ F) _ ,_ ___ _ _ , n ‘-_ _ _ _ _ s 4 _ n 4 , _ _
page with the full list ofnames.) )
..v.. )
)
‘ §
H Q(`(`\"S CO\/f\)f\l Pi\\l c\¢\@§. CQ,<\' €((HCJ€ Cd )
Defendant(s) )
( Write the full name ofeacli defendant who is being sitecl. lf the )
names ofall the defendants cannot fit in the space above, please )

write "see attached " in the space and attach an additional page
with the full list of na)ncs. Do not include addresses lte)'e.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s hill social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
bitth; a minor‘s initials; and the last four digits of a financial account number.

E,xcept as noted in this fonn, plaintiff need not send exhibits, aft`idavits, grievance or witness statements, or any
Other materials to the Clerk’s Oftice with this complaint

In order for your complaint to be tiled, it mu"st be accompanied by the filing fee or an application to proceed in
forma pauperis `

 

 

 

Page l of ll

Case 4:19-cV-OO777 Document 1 Filed on 03/01/19 in TXSD P.age 2 of 12

Pro Sc 14 (Rcv. 12116) Complaint_for Violation ol` Civil Riahts (Prisoner)

I. '[`he Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed.

Name

All other names by which
you have been known:

lD Number

Current Institution
Address

The Defendant(s)

§ (Ooxd&ir\ \/\ll'\/§O/\

 

’3'?>*;0\¢\02.
\zeo isaa<t/ S°t»
\LOO (goil\r`(/ g'l_v

l'io\/Si'orw . _l/)§ `1`7002
Cily t State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation Mal<e sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defcndant No. l
Name
JOb Ol' Titl€ (t_'fknown)
Shield Number
Employer
Address

Defendant No. 2
Name
.lob or Titl€ (i_'fltnown)
Shield Numbcr
Employer
Address

note

9 l~..`l_.(ai\/tlc;lf~`t “i’ (e~twv`i

 

 

 

 

City _ Stale Zip Code
[:| Individual capacity MOfticial.capacity

ll C§ C>
.Sl“m'lf

 

 

 

 

City State Zip Code -
l::| Individual capacity l:\/:TOfticial capacity

Pag,cZol` ll.

l . CaSe 4:19-cV-OO777 Do.cument 1 Filed on 03/01/19 in_TXSD Page 3 of 12

Pro Se 14 (Rcv. 12/16] Complaint for Viola!ion ofCivil Rights (Prisoner)

Il.

Defendant No. 3
Name

 

10b Ol' 'l`lfle '(l_'fltnown}

 

Shield Number

 

Employer

 

Address

 

 

City State Zip Cade
l::l Individual capacity l:] Ofticial capacity

Defendant No. 4
b Name

 

job OI' Tlfle (t'/'lmown)

 

Shield Nurnber

 

Employer

 

Address

 

 

City State Zip Code
[:| Individual capacity |:] Of`ficial capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [t`ederal laws].” Under Bivens v. Six Unknown Named/lgents of '
Federal threazt of Narcoti_cs, 403 U.S. 388 (197]), you may sue federal officials for the violation of certain
constitutional rights. '

A. - Are you bringing suit against (check att that appty):
ij Fedei'al officials (a Bivens claim)

MState or local officials (a § 1983 claim)

' ' B. b Section l983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal Iaws].” 42 U.S.C. § _1983. if you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local ofticials?

l>¢"\§ l'\c/l(\/ lol\ge( ‘i'l’\"~f\ `l’l'»© lq\,`/ Ql\OWS

 

C. Plaintiff`s suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim islare being violated by federal
officials?

Pach ol` ll

Case 4:19-cV-OO777 Document 1 Filed on 03/01/19 in TXSD_ Page 4 of 12

Pro Se l4 (Rev. 12/16) Complaint for Violation ol` Civil Righls (Prisoner)

llI.

IV.

 

Section l`983 allows defendants to be found liable only when they-have acted “under color of any

 

D.
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of` state or local law. l f you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed. -
` l
Prisoner Status

indicate whether you are a prisoner or other confined person as follows (check all that apply):

mmmmm@

. thel‘ (e:cplain)

Pretrial detainee

Civilly_committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

 

Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. lf more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph Attach additional pages if needed.

A.

B.

lf the events giving rise to your claim arose outside an institution, describe where and when they arose.
"l; \,_/QS l~t,\(\/ b\l HC,PC FO'/ 3 t/~/©bi<$ Q»,\é ccfe\,~) ri'-`~\l$ yJNF\ ll\’i’\l

aaa catv t@\t a Ptrs'e~ cea 7 to 10 Aa-\,s,

 

` if the events giving rise to your claim arose in an institution, describe where and when they arose.

§

 

Page4 of ll

Case 4:19-cV-OO777 Docurne_nt 1 Filed on 03/01/19 in TXSD Page 5 of 12

Pro Se 14 (Rev. 12/16)Comp1ain1 for Violation ofCivil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s)_ occur?

march /l/Ol_l

D. What are the facts underlying your.claim(s)? (For example: What happened to yozt? Wha did what?
Was anyone else involved? Who else saw what happened?) `
' 1

a was ljth a~‘r 11ch scar gwasi<s plc;ara/ saw
when I~t stairv$ “ll'\c`+ VU\) con on l\/ 130 +Mr@ l@f 7 %@£O

Aq\/S ~fl\v\/ hch ,\O reason fof ddtc\\`/\'/\€ Mr/ ll"’f>(€/ OV‘F §l[”l"\"

m_(,, :L \JG`SA`\, SL/FV@§W! _IO bt C\(.(-¥,/S+y/A ]DLO;`US(, ’1/ }\QVU 9\, §§ML L\/t)\/t,vm<,=i\"l-’
‘\qq.\,\S-*i ‘*ll\b Lf-`\il'f_f'¢

/

V. Inj uries

if you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. _

 

Vl. Relief

State briefly what you want the court to do for you. Make no legal arguments Do not cite any cases or statutes.
lf` requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

,L \~/D\Jlgl l\l\'t,n[@/ the amici 310 f»a\{ “F@/ ‘il\e, ~1'1~‘»~+2, +i»,i~,~{
KCl/,>+ ama /»§v¢/ S+a\)ei /-c, @;l: wes/wet '

 

Pageioi` 11

Case 4:19-cV-OO777 Document 1 Filed on 03/01/19 in TXSD Page 6 of 12

Pro Se 14 (Rev. 12/16)Complain1 for Violaticn ol`Civil Rights (Prisoner)

vn. `

Exhaustion of Administrative Remedies Administrative Procedures

Th`e Prison Litigation Rei`orm Act (‘°PI_,RA”), 42 U.S.C. § l997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance proceduresl Your case may be dismissed if you have not
exhausted your administrative remedies

A.

Did your claim(s) arise while you were confined in ajail, prison, or other correctional facility?

MYes
[:] No l

ll‘"yes, name thejail, prison, or other correctional facility where you were confined at the time ot` the
events giving rise _to your claim(s).

 

HC\FF»§ CO\J/\AF\`) Pl'\\}(.l/\\\(,o\jr(`\`(/ (“Cn-l<,/

Does thejail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

l:| -Yes
g No
|E/Do not know

Does the grievance procedure at the jail, prison, cr ethel correctional facility where your claim(s) arose
cover some or all of your claims?

E Yes
|____| No
l::l Do not know

iryes, which ciaim(s)?

 

Pageé of ll

Case 4:19-cV-OO777 Document 1 Filed on 03/01/19 in TXSD Page 7 of 12

Pro Se 14 (Rcv. 12/161Complaim for Violation ol`Civil Rights (Prlsoner)

D. Did you tile a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

i::l Yes
|:JNO

If no, did you file a grievance about the events described in this complaint at any otherjail, prison, or
other correctional facility?

i:___i Yes
UNQ

E. li`ycu did file a grievances

l. Where did you tile the grievance?

 

2. What did you claim in your grievance?

 

3. What was the result, if any?

 

4. What steps, ifany, did you take to appeal that decision? is the grievance process completed? If
not, explain why not. (Descrr`be all eforts to appeal to the highest level of the grievance process.}

 

Pagc? cl` 11

Case 4:19-cV-OO777 Document 1 Filed_ on 03/01/19 in TXSD Page 8 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of°Civil Rights (Priscner)

F. ' lf`you did not- file a grievance:

l. if there are any reasons why you did not file a grievance, state them here:

J: J-lr\`l' l`i/\C)\»/ r\r\`l+\a~‘f\§ Ql;,@d~lr €\qc.:a\io\/s€e/
_ \)

2. If` you did not file a grievance but you did inform officials of` your claim, state who you informed,
when and how, and their response, if any:'

if told “ll'\:€a
">Siafr” atf lhch ion ina avail-we taller anita misses

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remediesl

 

UVote.' You may attach as exhibits to this complaint any documents related to the exhaustion`of your
' administrative remedies.) . .

VIII. Previous La\vsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court Without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger ofserious physical injury.” 28 U.S.C. § 1915(g).

To the best of` your knowledge, have you had a case dismissed based on this “three strikes rule”?

|:i Yes
[Q/No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order'if possible.

 

, PageSol` ll

Case 4:19-cV-O`O777 Document 1 Filed on 03/01/19 in TXSD Page 9 of 12

Pro Se 14 (Rev. 12/16) Complaint for Vio|alion ofCivil Rights (Prisoner)

A. ~ l-lave you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

`M/Yes
i§i/NO

B. lf your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, 'zlsing the same format )

l. Parties to the previous lawsuit

= /
Piaimirr(s) § Sm~cl@.,\‘ Wil§er\

Defendant(s) H C/ 3 O

2. Court (if federal court, name the district,' if state courl, name the county and State)

 

Docket or index number

b.x

 

4. » Name of.iudge assigned to your case

 

5. Approximate date of` filing lawsuit

 

6. ls the case still pending?

E§l/Yes_
\___l Nc

if no, give the approximate date ofdisposition.

 

7. What was the result of` the case'? (For example: Was the case dismissed? Was judgment entered
in your favar? Was the case appealed?)

gill patsy

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of` your
imprisonment?

Page9ol` ll

Case 4:19-cV-OO777 Document 1 Filed on 03/01/19 in TXSD Page 10 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation ofCivil Rights (Prisoner)

Ix. `

Certification and Closing

Under Federal Rule ofCivil Procedure l l, by signing below, l certify to the best of my knowledge, infonnation,
and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discoveiy; and (4) the complaint otherwise complies with the
requirements of Rule ll.

For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. l understand that my failure to keep a current address on file with the Clerk’s Office may result _

in the dismissal of my case.

Date ofsigning: 2_“2~7`i Cl ' y

Signature of Plaintiff` ` »@/MW vt,\~(\/i@®f\
Printed Name ofPlaintiff £¢Chao ,,\ W\`l $Or\
Prison identification # 0 zq 7 g 325

 

Prison Address Q_@() @C\K\'I` §"i’ ,
ila agrees l ><~

City ' State
For Attorneys

Date ofsigning:

Signature ofAttorney

77007/

Zip Code

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm

 

Address

 

 

City State

Telephone Number

zip code

 

E~m_ail Address

 

Psgellol`ll

Case 4:19-cV-OO777 Document 1 Filed on 03/01/19 in TXSD Page 11 of 12 4

Houston Division

ADDRESS, HOURS, SECURITY'and ELECTRONIC DEVICE POLICY

Location: ' Correspondence:

David J. Bradley
Clerk of Court
P. Q. BQX 61010

` Houston, TX 77208

United States Courthouse
515 Rusk Avenue
Houston, TX 77002

 

